DETAILED ACTION
Introduction
This office action is in response to Applicant’s RCE filed on October 17, 2022. 
Claims 1-20 are pending in the application. Claims 1, 6, 8, 11, 15 and 16 have been amended. As such, claims 1-20 have been examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In view of the amendments to claims, the amendments to claims 1, 6, 8, 11, 15 and 16, have been acknowledged and entered.
In view of the amendments to claims 1, 6, 8, 11, 15 and 16, the 112(b) rejections to claims 1, 6, 8, 11, 15 and 16 have been withdrawn.
In view of the amendments to claims 1, 6, 8, 11, 15 and 16, the rejections to claims 1-20 under 35 U.S.C. 103 have been withdrawn.
In light of the amendments to the claims, new grounds for rejection for claims 1-20 under 35 U.S.C. 103 are provided in the response below.
Response to Arguments
Applicant’s arguments regarding the prior art rejections under 35 U.S.C 103, received on October 17, 2022, have been fully considered.
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-6, 9-11, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Roy et al. (US 11,055,745 B2), hereinafter Roy, in view of Huang et al. (US 11,030,993 B2), hereinafter Huang, in view of Travieso et al. (US 2012/0017146 Al), hereinafter Travieso.

Regarding claim 1, Roy teaches a computer implemented method (Roy [col 4 ln 17-24] The computing devices, for example, may be configured as a desktop computer, a laptop computer, a mobile device (e.g., assuming a handheld configuration such as a tablet or mobile phone), and so forth. Additionally, a computing device may be representative of a plurality of different devices, such as multiple servers of the service provider 104 utilized by a business to perform operations “over the cloud” as further described in relation to FIGS. 5 and 6)
for linguistic alignment in [group of users] targeted messaging (Roy [col 2 ln 64 – col 3 ln 15] (11) Techniques involving linguistic personalization of messages for targeted campaigns are described. In the following discussion, a variety of different implementations are described that involve linguistic personalization of messages for targeted campaigns. In one example, segments for a targeted campaign are identified based on desired demographic characteristics of segments of consumers for the product that will be promoted in the targeted campaign. For example, a marketer may choose to target customers in specific countries, such as Australia, the United Kingdom, and the United States. The marketer may also choose to target customers by occupation, such as designer, developer, manager, and student. These desired target segments may have different linguistic characteristics in their communication. For example, Australian students may use different words to describe positive sentiments than managers in the United States would use. In implementations, social media and other on-line communication that can be identified by their demographics and a body (or corpus) of textual content is collected for each target segment in the targeted campaign. Additionally, a body of product-specific textual information is also collected from on-line sources)
comprising: 
analyzing, by a computer system, collected data from a plurality of sources relating to a [group of users] (Roy [col 2 ln 64 – col 3 ln 15] (11) Techniques involving linguistic personalization of messages for targeted campaigns are described. In the following discussion, a variety of different implementations are described that involve linguistic personalization of messages for targeted campaigns. In one example, segments for a targeted campaign are identified based on desired demographic characteristics of segments of consumers for the product that will be promoted in the targeted campaign. For example, a marketer may choose to target customers in specific countries, such as Australia, the United Kingdom, and the United States. The marketer may also choose to target customers by occupation, such as designer, developer, manager, and student. These desired target segments may have different linguistic characteristics in their communication. For example, Australian students may use different words to describe positive sentiments than managers in the United States would use. In implementations, social media and other on-line communication that can be identified by their demographics and a body (or corpus) of textual content is collected for each target segment in the targeted campaign. Additionally, a body of product-specific textual information is also collected from on-line sources); 
determining, by the computer system, a location for said [group of users] (Roy [col 5 ln 33-58] FIG. 2 is an illustration of an example implementation 200 that is operable to employ techniques for linguistic personalization of messages for targeted campaigns. For example, input data 202 is received at the message personalization module 112. The input data 202 can include a variety of information including, for example, segment-specific text 204 that comprises a body of content generated by members of each target segment. For example, the content in the segment-specific text 204 may include information collected from social media, the Web, weblogs, and so forth. The segment-specific text 204 is associated with each target segment of the targeted campaign, based on characteristics and/or demographics of the members of the target segment, such as occupation, geographic location, and the like. In addition, the input data 202 includes product-specific text 206 that comprises a body of content relating to the product or service to be advertised in the targeted campaign. For example, the content of the product-specific text 206 may include information collected from social media, the Web, blogs, and so forth. Additionally, the input data 202 includes a message skeleton 208 that describes the product or service to be advertised. For example, the message skeleton 208 is a basic version of the ad message for the targeted campaign comprising keywords (nouns and verbs) that will be personalized using modifiers (adjectives and adverbs) for each target segment of the campaign);
generating by the computer system, a multilayered linguistic preference set for said [group of users] using [personalization model] (Roy [col 5 ln 33-58] FIG. 2 is an illustration of an example implementation 200 that is operable to employ techniques for linguistic personalization of messages for targeted campaigns. For example, input data 202 is received at the message personalization module 112. The input data 202 can include a variety of information including, for example, segment-specific text 204 that comprises a body of content generated by members of each target segment. For example, the content in the segment-specific text 204 may include information collected from social media, the Web, weblogs, and so forth. The segment-specific text 204 is associated with each target segment of the targeted campaign, based on characteristics and/or demographics of the members of the target segment, such as occupation, geographic location, and the like. In addition, the input data 202 includes product-specific text 206 that comprises a body of content relating to the product or service to be advertised in the targeted campaign. For example, the content of the product-specific text 206 may include information collected from social media, the Web, blogs, and so forth. Additionally, the input data 202 includes a message skeleton 208 that describes the product or service to be advertised. For example, the message skeleton 208 is a basic version of the ad message for the targeted campaign comprising keywords (nouns and verbs) that will be personalized using modifiers (adjectives and adverbs) for each target segment of the campaign), 
selecting, by the computer system, a messaging channel according to the linguistics preference set, the linguistics preference set comprising one or more sets of linguistic traits preference by the [group of users] (Roy [col 11 ln 17-28] One or more personalized messages are transmitted to the requesting entity (e.g., client) to response to the request. Subsequently, the messages can be used in targeted campaigns (block 514). In implementations, the requesting entity can use the personalized messages in various forms of advertising, such as social media advertising, an email campaign, and so forth. Accordingly, the requesting entity can optimize the targeted campaign for the product or service by personalizing the advertising message using language that has a desired sentiment and is common amongst members of each target segment; [col 3 ln 57 – col 4 ln 7] As employed herein the term “targeted campaign” may refer to specific activities designed to promote a product or service. A targeted campaign can include efforts to increase awareness (e.g., consumer awareness) of the product or service. In implementations, a targeted campaign can include a coordinated series of steps such as promotion of a product or service through different mediums (e.g., television, radio, print, online, and so on) using a variety of different types of advertisements to target segments of consumers. The promotion of the product or service can focus on, or highlight, one or more attributes of the product or service to entice consumers (e.g., customers, users, and so on) to purchase the product or service. In at least some implementations, a targeted campaign can have a limited duration. Thus, a “targeted campaign” can refer to a variety of different activities related to promoting a product or service for sale. Further examples of the above-described terms may be found in relation to the following discussion); 
generating, by the computer system, a customized message based on said determined set of linguistic traits (Roy [col 5 ln 59-67] The message personalization module 112 is illustrated as including a word-dependency extraction module 210, a language model builder module 212, a modifier extraction module 214, a transformation point identification module 216, an adjective-noun insertion module 218, an adverb-verb insertion module 220, and an adjective-noun phrase insertion module 222. The message personalization module 112 produces one or more personalized messages 224 from the input data).
Roy teaches a computer system, linguistic traits, user’s location, and language preferences, however Roy does not teach
a specific user;
cognitive models;
wherein said cognitive models analyze said collected data to identify patterns and trends associated to said specific user and provide appropriate situational insights;
determining, by the computer system, a set of linguistic traits applicable to said linguistic preference set for said specific user wherein said linguistic traits can provide a same message in different format and languages by analyzing context of each message, said specific user's current location, language preferences based on a language hierarchy for said user based on previously collected data as well as and specific user input.
Huang teaches
a specific user (Huang [col 3 ln 5-20] The technology disclosed herein is directed to detecting user characteristics based on attributes of their speech including acoustic features such as pitch or speed, acoustic-phonetic features such as accent, or linguistic features such as use of grammar and vocabulary. A feature extraction module working in conjunction with a user profile generator may create a richer set of property values representing user characteristics, or add confidence to property values inferred in other ways. An application benefitting from an enriched user profile need not use natural language interfaces. An advertisement application can use the profile information to increase effectiveness for advertisers. Applications can also benefit from the additional property values by improving the overall experience of users by adjusting the content and the style of the system output to the specific user and increase effectiveness for advertisers);
wherein said cognitive models analyze said collected data to identify patterns and trends associated to said specific user and provide appropriate situational insights (Huang [col13 ln 3-9] In one example, a machine learning model, such as a Deep Neural Network (DNN), can capture the underlying mapping between acoustic features, such as MFCC, and internal articulation parameters, such as articulator position, manner of articulation, etc. The derived articulation features may be used as input to train age, gender and accent classifiers; [col 3 ln 5-20] The technology disclosed herein is directed to detecting user characteristics based on attributes of their speech including acoustic features such as pitch or speed, acoustic-phonetic features such as accent, or linguistic features such as use of grammar and vocabulary. A feature extraction module working in conjunction with a user profile generator may create a richer set of property values representing user characteristics, or add confidence to property values inferred in other ways. An application benefitting from an enriched user profile need not use natural language interfaces. An advertisement application can use the profile information to increase effectiveness for advertisers. Applications can also benefit from the additional property values by improving the overall experience of users by adjusting the content and the style of the system output to the specific user and increase effectiveness for advertisers).
Huang is considered to be analogous to the claimed invention because it is in the same field of language based targeted advertising. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Roy further in view of Huang to allow for focus on a specific user. Doing so would allow for a variety of applications to tailor user interactions based on specific user profile information.

Roy in view of Huang teaches a computer system, linguistic traits, user’s location, language preferences, a specific user and cognitive models. Roy in view of Huang does not teach, however Travieso teaches
determining, by the computer system, a set of linguistic traits applicable to said linguistic preference set for said specific user wherein said linguistic traits can provide a same message in different format and languages by analyzing context of each message, said specific user's current location, language preferences based on a language hierarchy for said user based on previously collected data as well as and specific user input (Travieso [0264] In another embodiment of the present teaching, Preference Selector shows the user 416 customized content according to one or more of the Preference Selector inputs. For example, Preference Selector can display market specific messaging or offers by language or geographic location. Preference Selector may also show a customized offer when a user 416 came from a specific site (i.e., the referring site), or when the user 416 used specific search keyword(s) to land on the site).
Travieso is considered to be analogous to the claimed invention because it is in the same field of language-based information processing and presentation. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Roy in view of Huang further in view of Travieso to allow for providing a given message in a different format and language. Doing so would allow delivering customized content according to the language and/or location in which a user is viewing a site.

Regarding claim 6, Roy teaches a computer program product (Roy [col 4 ln 17-24] The computing devices, for example, may be configured as a desktop computer, a laptop computer, a mobile device (e.g., assuming a handheld configuration such as a tablet or mobile phone), and so forth. Additionally, a computing device may be representative of a plurality of different devices, such as multiple servers of the service provider 104 utilized by a business to perform operations “over the cloud” as further described in relation to FIGS. 5 and 6)
for linguistic alignment in [group of users] targeted messaging (Roy [col 2 ln 64 – col 3 ln 15] (11) Techniques involving linguistic personalization of messages for targeted campaigns are described. In the following discussion, a variety of different implementations are described that involve linguistic personalization of messages for targeted campaigns. In one example, segments for a targeted campaign are identified based on desired demographic characteristics of segments of consumers for the product that will be promoted in the targeted campaign. For example, a marketer may choose to target customers in specific countries, such as Australia, the United Kingdom, and the United States. The marketer may also choose to target customers by occupation, such as designer, developer, manager, and student. These desired target segments may have different linguistic characteristics in their communication. For example, Australian students may use different words to describe positive sentiments than managers in the United States would use. In implementations, social media and other on-line communication that can be identified by their demographics and a body (or corpus) of textual content is collected for each target segment in the targeted campaign. Additionally, a body of product-specific textual information is also collected from on-line sources), 
the computer program product comprising a computer readable storage medium having program instructions embodied therewith (Roy [col 4 ln 17-24] The computing devices, for example, may be configured as a desktop computer, a laptop computer, a mobile device (e.g., assuming a handheld configuration such as a tablet or mobile phone), and so forth. Additionally, a computing device may be representative of a plurality of different devices, such as multiple servers of the service provider 104 utilized by a business to perform operations “over the cloud” as further described in relation to FIGS. 5 and 6), 
the program instructions executable to processor to cause the processor to: 
analyze collected data from a plurality of sources relating to a [group of users] (Roy [col 2 ln 64 – col 3 ln 15] (11) Techniques involving linguistic personalization of messages for targeted campaigns are described. In the following discussion, a variety of different implementations are described that involve linguistic personalization of messages for targeted campaigns. In one example, segments for a targeted campaign are identified based on desired demographic characteristics of segments of consumers for the product that will be promoted in the targeted campaign. For example, a marketer may choose to target customers in specific countries, such as Australia, the United Kingdom, and the United States. The marketer may also choose to target customers by occupation, such as designer, developer, manager, and student. These desired target segments may have different linguistic characteristics in their communication. For example, Australian students may use different words to describe positive sentiments than managers in the United States would use. In implementations, social media and other on-line communication that can be identified by their demographics and a body (or corpus) of textual content is collected for each target segment in the targeted campaign. Additionally, a body of product-specific textual information is also collected from on-line sources); 
determine a location for said [group of users] (Roy [col 5 ln 33-58] FIG. 2 is an illustration of an example implementation 200 that is operable to employ techniques for linguistic personalization of messages for targeted campaigns. For example, input data 202 is received at the message personalization module 112. The input data 202 can include a variety of information including, for example, segment-specific text 204 that comprises a body of content generated by members of each target segment. For example, the content in the segment-specific text 204 may include information collected from social media, the Web, weblogs, and so forth. The segment-specific text 204 is associated with each target segment of the targeted campaign, based on characteristics and/or demographics of the members of the target segment, such as occupation, geographic location, and the like. In addition, the input data 202 includes product-specific text 206 that comprises a body of content relating to the product or service to be advertised in the targeted campaign. For example, the content of the product-specific text 206 may include information collected from social media, the Web, blogs, and so forth. Additionally, the input data 202 includes a message skeleton 208 that describes the product or service to be advertised. For example, the message skeleton 208 is a basic version of the ad message for the targeted campaign comprising keywords (nouns and verbs) that will be personalized using modifiers (adjectives and adverbs) for each target segment of the campaign); 
generate a multilayered linguistic preference set for said [group of users] using [personalization model] (Roy [col 5 ln 33-58] FIG. 2 is an illustration of an example implementation 200 that is operable to employ techniques for linguistic personalization of messages for targeted campaigns. For example, input data 202 is received at the message personalization module 112. The input data 202 can include a variety of information including, for example, segment-specific text 204 that comprises a body of content generated by members of each target segment. For example, the content in the segment-specific text 204 may include information collected from social media, the Web, weblogs, and so forth. The segment-specific text 204 is associated with each target segment of the targeted campaign, based on characteristics and/or demographics of the members of the target segment, such as occupation, geographic location, and the like. In addition, the input data 202 includes product-specific text 206 that comprises a body of content relating to the product or service to be advertised in the targeted campaign. For example, the content of the product-specific text 206 may include information collected from social media, the Web, blogs, and so forth. Additionally, the input data 202 includes a message skeleton 208 that describes the product or service to be advertised. For example, the message skeleton 208 is a basic version of the ad message for the targeted campaign comprising keywords (nouns and verbs) that will be personalized using modifiers (adjectives and adverbs) for each target segment of the campaign), 
select a messaging channel according to the linguistics preference set, the linguistics preference set comprising one or more sets of linguistic traits preference by the [group of users] (Roy [col 11 ln 17-28] One or more personalized messages are transmitted to the requesting entity (e.g., client) to response to the request. Subsequently, the messages can be used in targeted campaigns (block 514). In implementations, the requesting entity can use the personalized messages in various forms of advertising, such as social media advertising, an email campaign, and so forth. Accordingly, the requesting entity can optimize the targeted campaign for the product or service by personalizing the advertising message using language that has a desired sentiment and is common amongst members of each target segment; [col 3 ln 57 – col 4 ln 7] As employed herein the term “targeted campaign” may refer to specific activities designed to promote a product or service. A targeted campaign can include efforts to increase awareness (e.g., consumer awareness) of the product or service. In implementations, a targeted campaign can include a coordinated series of steps such as promotion of a product or service through different mediums (e.g., television, radio, print, online, and so on) using a variety of different types of advertisements to target segments of consumers. The promotion of the product or service can focus on, or highlight, one or more attributes of the product or service to entice consumers (e.g., customers, users, and so on) to purchase the product or service. In at least some implementations, a targeted campaign can have a limited duration. Thus, a “targeted campaign” can refer to a variety of different activities related to promoting a product or service for sale. Further examples of the above-described terms may be found in relation to the following discussion); 
and generate a customized message based on said determined set of linguistic traits (Roy [col 5 ln 59-67] The message personalization module 112 is illustrated as including a word-dependency extraction module 210, a language model builder module 212, a modifier extraction module 214, a transformation point identification module 216, an adjective-noun insertion module 218, an adverb-verb insertion module 220, and an adjective-noun phrase insertion module 222. The message personalization module 112 produces one or more personalized messages 224 from the input data).
Roy teaches a computer system, linguistic traits, user’s location, and language preferences, however Roy does not teach
a specific user;
cognitive models;
wherein said cognitive models analyze said collected data to identify patterns and trends associated to said specific user and provide appropriate situational insights; 
determine a set of linguistic traits applicable to said linguistic preference set for said specific user wherein said linguistic traits can provide a same message in different format and languages by analyzing context of each message, said specific user's current location, language preferences based on a language hierarchy for said user based on previously collected data as well as specific user input.
Huang teaches
a specific user (Huang [col 3 ln 5-20] The technology disclosed herein is directed to detecting user characteristics based on attributes of their speech including acoustic features such as pitch or speed, acoustic-phonetic features such as accent, or linguistic features such as use of grammar and vocabulary. A feature extraction module working in conjunction with a user profile generator may create a richer set of property values representing user characteristics, or add confidence to property values inferred in other ways. An application benefitting from an enriched user profile need not use natural language interfaces. An advertisement application can use the profile information to increase effectiveness for advertisers. Applications can also benefit from the additional property values by improving the overall experience of users by adjusting the content and the style of the system output to the specific user and increase effectiveness for advertisers);
wherein said cognitive models analyze said collected data to identify patterns and trends associated to said specific user and provide appropriate situational insights (Huang [col13 ln 3-9] In one example, a machine learning model, such as a Deep Neural Network (DNN), can capture the underlying mapping between acoustic features, such as MFCC, and internal articulation parameters, such as articulator position, manner of articulation, etc. The derived articulation features may be used as input to train age, gender and accent classifiers; [col 3 ln 5-20] The technology disclosed herein is directed to detecting user characteristics based on attributes of their speech including acoustic features such as pitch or speed, acoustic-phonetic features such as accent, or linguistic features such as use of grammar and vocabulary. A feature extraction module working in conjunction with a user profile generator may create a richer set of property values representing user characteristics, or add confidence to property values inferred in other ways. An application benefitting from an enriched user profile need not use natural language interfaces. An advertisement application can use the profile information to increase effectiveness for advertisers. Applications can also benefit from the additional property values by improving the overall experience of users by adjusting the content and the style of the system output to the specific user and increase effectiveness for advertisers).
Huang is considered to be analogous to the claimed invention because it is in the same field of language based targeted advertising. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Roy further in view of Huang to allow for focus on a specific user. Doing so would allow for a variety of applications to tailor user interactions based on specific user profile information.

Roy in view of Huang teaches a computer system, linguistic traits, user’s location, language preferences, a specific user and cognitive models. Roy in view of Huang does not teach, however Travieso teaches
determining a set of linguistic traits applicable to said linguistic preference set for said specific user wherein said linguistic traits can provide a same message in different format and languages by analyzing context of each message, said specific user's current location, language preferences based on a language hierarchy for said user based on previously collected data as well as and specific user input (Travieso [0264] In another embodiment of the present teaching, Preference Selector shows the user 416 customized content according to one or more of the Preference Selector inputs. For example, Preference Selector can display market specific messaging or offers by language or geographic location. Preference Selector may also show a customized offer when a user 416 came from a specific site (i.e., the referring site), or when the user 416 used specific search keyword(s) to land on the site).
Travieso is considered to be analogous to the claimed invention because it is in the same field of language-based information processing and presentation. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Roy in view of Huang further in view of Travieso to allow for providing a given message in a different format and language. Doing so would allow delivering customized content according to the language and/or location in which a user is viewing a site.

Regarding claim 11, Roy teaches a system (Roy [col 4 ln 17-24] The computing devices, for example, may be configured as a desktop computer, a laptop computer, a mobile device (e.g., assuming a handheld configuration such as a tablet or mobile phone), and so forth. Additionally, a computing device may be representative of a plurality of different devices, such as multiple servers of the service provider 104 utilized by a business to perform operations “over the cloud” as further described in relation to FIGS. 5 and 6)
comprising: 
a processor (Roy [col 4 ln 17-24] The computing devices, for example, may be configured as a desktop computer, a laptop computer, a mobile device (e.g., assuming a handheld configuration such as a tablet or mobile phone), and so forth. Additionally, a computing device may be representative of a plurality of different devices, such as multiple servers of the service provider 104 utilized by a business to perform operations “over the cloud” as further described in relation to FIGS. 5 and 6), 
a computer readable storage medium having program instructions embodied therewith (Roy [col 4 ln 17-24] The computing devices, for example, may be configured as a desktop computer, a laptop computer, a mobile device (e.g., assuming a handheld configuration such as a tablet or mobile phone), and so forth. Additionally, a computing device may be representative of a plurality of different devices, such as multiple servers of the service provider 104 utilized by a business to perform operations “over the cloud” as further described in relation to FIGS. 5 and 6), 
the program instructions executable by a processor to cause the processor to: 
determine a location for said [group of users] (Roy [col 5 ln 33-58] FIG. 2 is an illustration of an example implementation 200 that is operable to employ techniques for linguistic personalization of messages for targeted campaigns. For example, input data 202 is received at the message personalization module 112. The input data 202 can include a variety of information including, for example, segment-specific text 204 that comprises a body of content generated by members of each target segment. For example, the content in the segment-specific text 204 may include information collected from social media, the Web, weblogs, and so forth. The segment-specific text 204 is associated with each target segment of the targeted campaign, based on characteristics and/or demographics of the members of the target segment, such as occupation, geographic location, and the like. In addition, the input data 202 includes product-specific text 206 that comprises a body of content relating to the product or service to be advertised in the targeted campaign. For example, the content of the product-specific text 206 may include information collected from social media, the Web, blogs, and so forth. Additionally, the input data 202 includes a message skeleton 208 that describes the product or service to be advertised. For example, the message skeleton 208 is a basic version of the ad message for the targeted campaign comprising keywords (nouns and verbs) that will be personalized using modifiers (adjectives and adverbs) for each target segment of the campaign); 
generate a multilayered linguistic preference set for a customized message for said [group of users] using [personalization model] (Roy [col 5 ln 33-58] FIG. 2 is an illustration of an example implementation 200 that is operable to employ techniques for linguistic personalization of messages for targeted campaigns. For example, input data 202 is received at the message personalization module 112. The input data 202 can include a variety of information including, for example, segment-specific text 204 that comprises a body of content generated by members of each target segment. For example, the content in the segment-specific text 204 may include information collected from social media, the Web, weblogs, and so forth. The segment-specific text 204 is associated with each target segment of the targeted campaign, based on characteristics and/or demographics of the members of the target segment, such as occupation, geographic location, and the like. In addition, the input data 202 includes product-specific text 206 that comprises a body of content relating to the product or service to be advertised in the targeted campaign. For example, the content of the product-specific text 206 may include information collected from social media, the Web, blogs, and so forth. Additionally, the input data 202 includes a message skeleton 208 that describes the product or service to be advertised. For example, the message skeleton 208 is a basic version of the ad message for the targeted campaign comprising keywords (nouns and verbs) that will be personalized using modifiers (adjectives and adverbs) for each target segment of the campaign), 
select a messaging channel according to the linguistics preference set, the linguistics preference set comprising one or more sets of linguistic traits preference by the [group of users] (Roy [col 11 ln 17-28] One or more personalized messages are transmitted to the requesting entity (e.g., client) to response to the request. Subsequently, the messages can be used in targeted campaigns (block 514). In implementations, the requesting entity can use the personalized messages in various forms of advertising, such as social media advertising, an email campaign, and so forth. Accordingly, the requesting entity can optimize the targeted campaign for the product or service by personalizing the advertising message using language that has a desired sentiment and is common amongst members of each target segment; [col 3 ln 57 – col 4 ln 7] As employed herein the term “targeted campaign” may refer to specific activities designed to promote a product or service. A targeted campaign can include efforts to increase awareness (e.g., consumer awareness) of the product or service. In implementations, a targeted campaign can include a coordinated series of steps such as promotion of a product or service through different mediums (e.g., television, radio, print, online, and so on) using a variety of different types of advertisements to target segments of consumers. The promotion of the product or service can focus on, or highlight, one or more attributes of the product or service to entice consumers (e.g., customers, users, and so on) to purchase the product or service. In at least some implementations, a targeted campaign can have a limited duration. Thus, a “targeted campaign” can refer to a variety of different activities related to promoting a product or service for sale. Further examples of the above-described terms may be found in relation to the following discussion); 
and generate a customized message based on said determined set of linguistic traits (Roy [col 5 ln 59-67] The message personalization module 112 is illustrated as including a word-dependency extraction module 210, a language model builder module 212, a modifier extraction module 214, a transformation point identification module 216, an adjective-noun insertion module 218, an adverb-verb insertion module 220, and an adjective-noun phrase insertion module 222. The message personalization module 112 produces one or more personalized messages 224 from the input data).
Roy teaches a computer system, linguistic traits, user’s location, and language preferences, however Roy does not teach
a specific user;
cognitive models;
wherein said cognitive models analyze said collected data to identify patterns and trends associated to said specific user and provide appropriate situational insights; 
determine a set of linguistic traits applicable to said linguistic preference set for said-specific user wherein said linguistic traits can provide a same message in different format and languages by analyzing context of each message, said specific user's current location, language preferences based on a language hierarchy for said user based on previously collected data as well as and specific user input.
Huang teaches
a specific user (Huang [col 3 ln 5-20] The technology disclosed herein is directed to detecting user characteristics based on attributes of their speech including acoustic features such as pitch or speed, acoustic-phonetic features such as accent, or linguistic features such as use of grammar and vocabulary. A feature extraction module working in conjunction with a user profile generator may create a richer set of property values representing user characteristics, or add confidence to property values inferred in other ways. An application benefitting from an enriched user profile need not use natural language interfaces. An advertisement application can use the profile information to increase effectiveness for advertisers. Applications can also benefit from the additional property values by improving the overall experience of users by adjusting the content and the style of the system output to the specific user and increase effectiveness for advertisers);
wherein said cognitive models analyze said collected data to identify patterns and trends associated to said specific user and provide appropriate situational insights (Huang [col13 ln 3-9] In one example, a machine learning model, such as a Deep Neural Network (DNN), can capture the underlying mapping between acoustic features, such as MFCC, and internal articulation parameters, such as articulator position, manner of articulation, etc. The derived articulation features may be used as input to train age, gender and accent classifiers; [col 3 ln 5-20] The technology disclosed herein is directed to detecting user characteristics based on attributes of their speech including acoustic features such as pitch or speed, acoustic-phonetic features such as accent, or linguistic features such as use of grammar and vocabulary. A feature extraction module working in conjunction with a user profile generator may create a richer set of property values representing user characteristics, or add confidence to property values inferred in other ways. An application benefitting from an enriched user profile need not use natural language interfaces. An advertisement application can use the profile information to increase effectiveness for advertisers. Applications can also benefit from the additional property values by improving the overall experience of users by adjusting the content and the style of the system output to the specific user and increase effectiveness for advertisers).
Huang is considered to be analogous to the claimed invention because it is in the same field of language based targeted advertising. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Roy further in view of Huang to allow for focus on a specific user. Doing so would allow for a variety of applications to tailor user interactions based on specific user profile information.

Roy in view of Huang teaches a computer system, linguistic traits, user’s location, language preferences, a specific user and cognitive models. Roy in view of Huang does not teach, however Travieso teaches
determining a set of linguistic traits applicable to said linguistic preference set for said specific user wherein said linguistic traits can provide a same message in different format and languages by analyzing context of each message, said specific user's current location, language preferences based on a language hierarchy for said user based on previously collected data as well as and specific user input (Travieso [0264] In another embodiment of the present teaching, Preference Selector shows the user 416 customized content according to one or more of the Preference Selector inputs. For example, Preference Selector can display market specific messaging or offers by language or geographic location. Preference Selector may also show a customized offer when a user 416 came from a specific site (i.e., the referring site), or when the user 416 used specific search keyword(s) to land on the site).
Travieso is considered to be analogous to the claimed invention because it is in the same field of language-based information processing and presentation. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Roy in view of Huang further in view of Travieso to allow for providing a given message in a different format and language. Doing so would allow delivering customized content according to the language and/or location in which a user is viewing a site.

Regarding Claim 4:  Roy in view of Huang in view of Travieso discloses the method of claim 1, wherein the set of linguistic traits comprise; however, Roy fails to explicitly disclose the claimed:
at least a language and slang terms associated with the location of the specific user, wherein the determining of the set of linguistic traits applicable to the customized message comprises: identifying, by the computer system, a language and slang corpora associated with the location of the specific user.
Examiner Note: Merriam-Webster.com defines the word “slang” as “language peculiar to a particular group”.   
However, in an analogous art of linguistic, Huang discloses:
at least a language and slang terms associated with the location of the specific user, wherein the determining of the set of linguistic traits applicable to the customized message comprises: identifying, by the computer system, a language and slang corpora associated with the location of the specific user; Huang discloses the inference of a user’s accent and profile information (linguistic features) can be utilized to create customized responses or modified word choices based on a particular user’s geographic region or constraint. (Huang col 3, lines 21-28).  Huang further discloses the joint use of user accent and language clues (attributes) can enhance system accuracy in identifying users pertaining to a particular group sharing common attributes (Huang col 3, lines 28-38).

Therefore, it would have been obvious to one of ordinary skill in the art, to incorporate the disclosed teaching of Huang in the method of Roy because this would allow the utilization of more extracted language features and characteristics based on accents and language preferences of a particular group or culture to improve the reliability and quality of the linguistic preference set (profile) for more effective and customized responses and advertising (Huang col 3, lines 14-38 and col 10, lines 62-65).

Regarding Claim 5: Roy in view of Huang in view of Travieso discloses the method of claim 4.
Roy does not teach however Huang teaches
wherein the generating of the customized message comprises: generating, by the computer system, the customized message in the language and incorporating the slang terms (Huang col 3, lines 21-28).
It would have been obvious to one of ordinary skill in the art, to incorporate the disclosed teaching of Huang in the method of Roy because this would allow the utilization of more extracted language features and characteristics based on accents and language preferences of a particular group or culture to improve the reliability and quality of the linguistic preference set (profile) for more effective and customized responses and advertising (Huang col 3, lines 14-38 and col 10, lines 62-65).

Regarding Claim 9:  Roy in view of Huang in view of Travieso discloses the computer program product of claim 6, wherein the set of linguistic traits comprise; however, Roy fails to explicitly disclose the claimed:
at least a language and slang terms associated with the location of the specific user, wherein in the determining of the set of linguistic traits applicable to the customized message, the processor is further cause to: identify a language and slang corpora associated with the location of the specific user.
Examiner Note: Merriam-Webster.com defines the word “slang” as “language peculiar to a particular group”.   
However, in an analogous art of linguistic, Huang discloses:
at least a language and slang terms associated with the location of the specific user, wherein the determining of the set of linguistic traits applicable to the customized message comprises: identifying, by the computer system, a language and slang corpora associated with the location of the specific user; Huang discloses the inference of a user’s accent and profile information (linguistic features) can be utilized to create customized responses or modified word choices based on a particular user’s geographic region or constraint. (Huang col 3, lines 21-28).  Huang further discloses the joint use of user accent and language clues (attributes) can enhance system accuracy in identifying users pertaining to a particular group sharing common attributes (Huang col 3, lines 28-38).

Therefore, it would have been obvious to one of ordinary skill in the art, to incorporate the disclosed teaching of Huang in the computer program of Roy, because this would allow the utilization of more extracted language features and characteristics based on accents and language preferences of a particular group or culture to improve the reliability and quality of the linguistic preference set (profile) for more effective and customized responses and advertising (Huang col 3, lines 14-38 and col 10, lines 62-65).

Regarding Claim 10: Roy in view of Huang in view of Travieso further discloses the computer program product of claim 9.
Roy does not teach however Huang teaches
wherein in the generating of the customized message, the processor is further caused to: generating, by the computer system, the customized message in the language and incorporating the slang terms (Huang col 3, lines 21-28).
Therefore, it would have been obvious to one of ordinary skill in the art, to incorporate the disclosed teaching of Huang in the method of Roy because this would allow the utilization of more extracted language features and characteristics based on accents and language preferences of a particular group or culture to improve the reliability and quality of the linguistic preference set (profile) for more effective and customized responses and advertising (Huang col 3, lines 14-38 and col 10, lines 62-65).

Regarding Claim 14:  Roy in view of Huang in view of Travieso discloses the system of claim 11, wherein the set of linguistic preferences comprise one or more sets of linguistic traits; however, Roy fails to explicitly disclose the claimed:
at least a language and slang terms associated with the location of the specific user, wherein the determining of the set of linguistic traits applicable to the customized message comprises: identifying, by the computer system, a language and slang corpora associated with the location of the specific user.
Examiner Note: Merriam-Webster.com defines the word “slang” as “language peculiar to a particular group”.   
However, in an analogous art of linguistic, Huang discloses:
at least a language and slang terms associated with the location of the specific user, wherein the determining of the set of linguistic traits applicable to the customized message comprises: identifying, by the computer system, a language and slang corpora associated with the location of the specific user; Huang discloses the inference of a user’s accent and profile information (linguistic features) can be utilized to create customized responses or modified word choices based on a particular user’s geographic region or constraint. (Huang col 3, lines 21-28).  Huang further discloses the joint use of user accent and language clues (attributes) can enhance system accuracy in identifying users pertaining to a particular group sharing common attributes (Huang col 3, lines 28-38).

Therefore, it would have been obvious to one of ordinary skill in the art, to incorporate the disclosed teaching of Huang in the system of Roy further in view of Huang, because this would allow the utilization of more extracted language features and characteristics based on accents and language preferences of a particular group or culture to improve the reliability and quality of the linguistic preference set (profile) for more effective and customized responses and advertising (Huang col 3, lines 14-38, col 10, lines 62-65).

Regarding Claim 15: Roy in view of Huang in view of Travieso further discloses the system of claim 14.
Roy does not teach however Huang teaches
further comprising select said messaging channel according to said linguistics preference set and generating by the computer system the customized message in the language and incorporating the slang terms (Huang col 3, lines 21-28).
Therefore, it would have been obvious to one of ordinary skill in the art, to incorporate the disclosed teaching of Huang in the method of Roy because this would allow the utilization of more extracted language features and characteristics based on accents and language preferences of a particular group or culture to improve the reliability and quality of the linguistic preference set (profile) for more effective and customized responses and advertising (Huang col 3, lines 14-38 and col 10, lines 62-65).

Regarding Claim 16: Roy in view of Huang in view of Travieso further discloses the method of claim 1, further comprising: selecting, by the computer system, said messaging channel according to the linguistics preference set; and sending, by the computer system, the customized message only to the specific user over the selected messaging channel (Roy col 11, lines 17-28 and Fig. 5).

Claims 2-3, 7-8, 12-13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Roy in view of Huang in view of Travieso and further in view of Kruel et al. (US 2013/0317808 A1) hereinafter Kruel.

Regarding claim 2: Roy in view of Huang in view of Travieso discloses a computer implemented method for linguistic alignment in specific user targeted messaging of claim 1 (as mentioned above) wherein the determining of the linguistics preference set for the specific user comprises),
However, Roy fails to explicitly disclose the claimed:
identifying, by the computer system using the cognitive models, patterns and trends in the specific user data;
inferring, by the computer system, from the personality insights and the situation insights and using the cognitive models, the linguistics preference set for the specific user.

However, in an analogous art, Huang discloses:
identifying, by the computer system using the cognitive models, patterns and trends in the specific user data; Huang discloses the detection of patterns, in combination with extracted user features, from user speech input may be utilized to infer user characteristics (preferences).  Huang further discloses these extracted linguistic features may also be included a in a user’s overall profile (preference set) (Huang col 2, lines 2-6);
inferring, by the computer system, from the personality insights and the situation insights and using the cognitive models, the linguistics preference set for the specific user; Huang discloses utilization of extracted language-based features to infer user characteristics to determine and build a user profile (preference set) (Huang col 1, lines 66-67 and col 2, lines 1-6). Building of this profile includes analyzing user speed input for linguistic features, adding new profile property values into user profile, identifying users and user context such as location and user characteristics inferred through observing user behavior over time (Huang col 4, lines 45-52). Other profile property values for the user include age, gender, surveyed data and any other information available to the system (Huang col 6, lines 16-21);

Therefore, it would have been obvious to one of ordinary skill in the art, to incorporate the disclosed teaching of Huang in the method of Roy because this would allow the collection of more textual and linguistic features and data points, including but not limited the specific user’s patterns and trends and the user’s personality and situational insights, to enhance the overall user profile (linguistic preference set) in order to generated and disseminate more personalized/targeted messages or advertisements to a specific user (Huang col 1, lines 66-67; col 2, lines 1-6, 14-23; and col 6, lines 16-21).

However, Roy, in view of Huang, in view of Travieso fails to explicitly disclose the claimed:
inferring, by the computer system, from the patterns and trends using the cognitive models, personality insights for the specific user; 
inferring, by the computer system, from the patterns and trends using the cognitive models, situational insights for the specific user.

However, in an analogous art of linguistic, Kruel discloses:
inferring, by the computer system, from the patterns and trends using the cognitive models, personality insights for the specific user; Kruel Fig. 5, document 510 (Social Media Post) discloses the results from analyzed interests, likings, preferences and organizational participation over time (trends and patterns) can provide insight and data points into a given user’s personality and affections. The overall user behaviors and personality can be derived from the social media posting, emails, voicemails and/or other user generated content from a plurality of sources (Kruel ¶0099). Kruel Fig. 6 further discloses the facets and results returned from user document queries over time, can further reveal the personality of a given user (Kruel ¶0104);
inferring, by the computer system, from the patterns and trends using the cognitive models, situational insights for the specific user; Kruel Fig. 1, module 122 discloses user generated events (situational insights) are derived from a plurality of sources including social media websites, networking sources, aggregators and more (Kruel 0046).  Kruel Fig. 10 further discloses these user generated content events (situational insights) are derived over a given timeframe by way of conducting natural language processing of various classified (categorized) events from the user’s social media networking source (Kruel ¶ 0113, Fig. 10).

Therefore, it would have been obvious to one of ordinary skill in the art, to incorporate the disclosed teaching of Kruel in the method of Roy, in view of Huang, in view of Travieso because this would allow more user data points (personality insights, situational insights, interests, sentiments, behaviors, likings, musical preferences, volunteerism, etc.) to be produced that would in turn enhance the user language and preference sets in order to generated and disseminate more customized/personalized responses for a specific user (Kruel, ¶0099, Fig 5).

Regarding Claim 3: Roy in view of Huang in view of Travieso discloses the method of claim 1 (as mentioned above), said collected data includes data recently collected, and data previously collected and stored in a location and the location of the user comprises (Roy col 2, lines 64-67 and col 3, lines 1-15); however, Roy et al. fails to explicitly disclose the claimed: a predicted location of the specific user selected according to a context of the customized message.

However, in an analogous art of linguistic, Kruel discloses:
a predicted location of the specific user selected according to a context of the customized message; Kruel discloses estimating (predicting) a user’s current location, desired location or relevant location data as determined or stated by a user’s post or comment. The location can either be stated or estimated (predicted) in the post, extracted from coordinates of the post or predicted from content of the post (Kruel ¶0069).

Therefore, it would have been obvious to one of ordinary skill in the art, to incorporate the disclosed teaching of Kruel in the method of Roy et al. because this would allow the utilization of various messaging formats (posts, comments, etc.) to estimate a user’s current or desired location and add convenience to the user by providing catered responses regarding the location of restaurants, transportation, or entertainment (Kruel ¶0069).


Regarding Claim 7:  Roy in view of Huang in view of Travieso discloses the computer program product of claim 6, wherein the generate said linguistic preference set for the specific user, the processor is further cause to:
However, Roy fails to explicitly disclose the claimed:
identify, using the cognitive models, patterns and trends in the specific user data;
infer, from the personality insights and the situation insights and using the cognitive models, the linguistics preference set for the specific user.

However, in an analogous art, Huang discloses:
identify, using the cognitive models, patterns and trends in the specific user data; Huang discloses the detection of patterns, in combination with extracted user features, from user speech input may be utilized to infer user characteristics (preferences).  Huang further discloses these extracted linguistic features may also be included a in a user’s overall profile (preference set) (Huang col 2, lines 2-6);
infer, from the personality insights and the situation insights and using the cognitive models, the linguistics preference set for the specific user; Huang discloses utilization of extracted language-based features to infer user characteristics to determine and build a user profile (preference set) (Huang col 1, lines 66-67, col 2, lines 1-6). Building of this profile includes analyzing user speed input for linguistic features, adding new profile property values into user profile, identifying users and user context such as location and user characteristics inferred through observing user behavior over time (Huang col 4, lines 45-52). Other profile property values for the user include age, gender, surveyed data and any other information available to the system (Huang col 6, lines 16-21).

Therefore, it would have been obvious to one of ordinary skill in the art, to incorporate the disclosed teaching of Huang in the computer program of Roy because this would allow the collection of more textual and linguistic features and data points, including but not limited the specific user’s patterns and trends and the user’s personality and situational insights, to enhance the overall user profile (linguistic preference set) in order to generated and disseminate more personalized/targeted messages or advertisements to a specific user (Huang col 1, lines 66-67; col 2, lines 1-6, 14-23; and col 6, lines 16-21).

However, Roy, in view of Huang, in view of Travieso fails to explicitly disclose the claimed:
infer, from the patterns and trends using the cognitive models, personality insights for the specific user; 
infer, from the patterns and trends using the cognitive models, situational insights for the specific user.

However, in an analogous art of linguistic, Kruel discloses:
infer, from the patterns and trends using the cognitive models, personality insights for the specific user; Kruel Fig. 5, document 510 (Social Media Post) discloses the results from analyzed interests, likings, preferences and organizational participation over time (trends and patterns) can provide insight and data points into a given user’s personality and affections. The overall user behaviors and personality can be derived from the social media posting, emails, voicemails and/or other user generated content from a plurality of sources (Kruel ¶0099). Kruel Fig. 6 further discloses the facets and results returned from user document queries over time, can further reveal the personality of a given user (Kruel ¶0104);
infer, from the patterns and trends using the cognitive models, situational insights for the specific user; Kruel Fig. 1, module 122 discloses user generated events (situational insights) are derived from a plurality of sources including social media websites, networking sources, aggregators and more (Kruel ¶0046).  Kruel Fig. 10 further discloses these user generated content events (situational insights) are derived over a given timeframe by way of conducting natural language processing of various classified (categorized) events from the user’s social media networking source (Kruel ¶0113, Fig. 10).

Therefore, it would have been obvious to one of ordinary skill in the art, to incorporate the disclosed teaching of Kruel in the computer program of Roy, in view of Huang, in view of Travieso because this would allow more user data points (personality insights, situational insights, interests, sentiments, behaviors, likings, musical preferences, volunteerism, etc.) to be produced that would in turn enhance the user language and preference sets in order to generated and disseminate more customized/personalized responses for a specific user (Kruel ¶0099, Fig 5).

Regarding Claim 8: Roy in view of Huang in view of Travieso discloses the computer program product of claim 6, further comprising select said messaging channel according to said linguistic preference set and send the customized message only to the specific user over the selected messaging channel; however, Roy et al. fails to explicitly disclose the claimed:
a predicted location of the specific user selected according to a context of the customized message

However, in an analogous art of linguistic, Kruel discloses:
a predicted location of the specific user selected according to a context of the customized message; Kruel discloses estimating (predicting) a user’s current location, desired location or relevant location data as determined or stated by a user’s post or comment. The location can either be stated or estimated (predicted) in the post, extracted from coordinates of the post or predicted from content of the post (Kruel ¶0069).

Therefore, it would have been obvious to one of ordinary skill in the art, to incorporate the disclosed teaching of Kruel in the computer program of Roy et al. because this would allow the utilization of various messaging formats (posts, comments, etc.) to estimate a user’s current or desired location and add convenience to the user by providing catered responses and customized messages regarding the location of restaurants, transportation, or entertainment (Kruel ¶0069).

Regarding Claim 12:  Roy in view of Huang in view of Travieso discloses the system of claim 11, wherein in the generate linguistic preference set for the specific user, the processor is further cause to:

However, Roy fails to explicitly disclose the claimed:
identify, using the cognitive models, patterns and trends in the specific user data;
infer, from the personality insights and the situation insights and using the cognitive models, the linguistics preference set for the specific user.

However, in an analogous art, Huang discloses:
identify, using the cognitive models, patterns and trends in the specific user data; Huang discloses the detection of patterns, in combination with extracted user features, from user speech input may be utilized to infer user characteristics (preferences).  Huang further discloses these extracted linguistic features may also be included a in a user’s overall profile (preference set) (Huang col 2, lines 2-6);
infer, from the personality insights and the situation insights and using the cognitive models, the linguistics preference set for the specific user; Huang discloses utilization of extracted language-based features to infer user characteristics to determine and build a user profile (preference set) (Huang col 1, lines 66-67, col 2, lines 1-6). Building of this profile includes analyzing user speed input for linguistic features, adding new profile property values into user profile, identifying users and user context such as location and user characteristics inferred through observing user behavior over time (Huang col 4, lines 45-52). Other profile property values for the user include age, gender, surveyed data and any other information available to the system (Huang col 6, lines 16-21).

Therefore, it would have been obvious to one of ordinary skill in the art, to incorporate the disclosed teaching of Huang in the system of Roy because this would allow the collection of more textual and linguistic features and data points, including but not limited the specific user’s patterns and trends and the user’s personality and situational insights, to enhance the overall user profile (linguistic preference set) in order to generated and disseminate more personalized/targeted messages or advertisements to a specific user (Huang col 1, lines 66-67; col 2, lines 1-6, 14-23; and col 6, lines 16-21).

However, Roy, in view of Huang, in view of Travieso fails to explicitly disclose the claimed:
infer, from the patterns and trends using the cognitive models, personality insights for the specific user; 
infer, from the patterns and trends using the cognitive models, situational insights for the specific user;

However, in an analogous art of linguistic, Kruel discloses:
infer, from the patterns and trends using the cognitive models, personality insights for the specific user; Kruel Fig. 5, document 510 (Social Media Post) discloses the results from analyzed interests, likings, preferences and organizational participation over time (trends and patterns) can provide insight and data points into a given user’s personality and affections. The overall user behaviors and personality can be derived from the social media posting, emails, voicemails and/or other user generated content from a plurality of sources (Kruel ¶0099). Kruel Fig. 6 further discloses the facets and results returned from user document queries over time, can further reveal the personality of a given user (Kruel ¶0104);
infer, from the patterns and trends using the cognitive models, situational insights for the specific user; Kruel Fig. 1, module 122 discloses user generated events (situational insights) are derived from a plurality of sources including social media websites, networking sources, aggregators and more (Kruel 0046).  Kruel Fig. 10 further discloses these user generated content events (situational insights) are derived over a given timeframe by way of conducting natural language processing of various classified (categorized) events from the user’s social media networking source (Kruel ¶ 0113, Fig. 10).

Therefore, it would have been obvious to one of ordinary skill in the art, to incorporate the disclosed teaching of Kruel in the system of Roy, in view of Huang, in view of Travieso because this would allow more user data points (personality insights, situational insights, interests, sentiments, behaviors, likings, musical preferences, volunteerism, etc.) to be produced that would in turn enhance the user language and preference sets in order to generated and disseminate more customized/personalized responses for a specific user (Kruel, ¶0099, Fig 5).

Regarding Claim 13: Roy in view of Huang in view of Travieso discloses the system of claim 11, further comprising sending the customized message only to the specified user over the selected messaging channel; 
however, Roy et al. fails to explicitly disclose the claimed:
a predicted location of the specific user selected according to a context of the customized message.

However, in an analogous art of linguistic, Kruel discloses:
a predicted location of the specific user selected according to a context of the customized message; Kruel discloses estimating (predicting) a user’s current location, desired location or relevant location data as determined or stated by a user’s post or comment. The location can either be stated or estimated (predicted) in the post, extracted from coordinates of the post or predicted from content of the post (Kruel ¶0069).

Therefore, it would have been obvious to one of ordinary skill in the art, to incorporate the disclosed teaching of Kruel in the system of Roy et al., because this would allow the utilization of various messaging formats (posts, comments, etc.) to estimate a user’s current or desired location and add convenience to the user by providing catered responses and customized messages regarding the location of restaurants, transportation, or entertainment (Kruel ¶0069).

Regarding Claim 17: Roy in view of Huang in view of Travieso, discloses method of claim 1.
Roy et al. does not disclose, however Kruel discloses
wherein said data collected about said specific user is stored (Kruel ¶0046).
It would have been obvious to one of ordinary skill in the art, to incorporate the disclosed teaching of Kruel in the system of Roy because this would allow more user data points (personality insights, situational insights, interests, sentiments, behaviors, likings, musical preferences, volunteerism, etc.) to be produced that would in turn enhance the user language and preference sets in order to generated and disseminate more customized/personalized responses for a specific user (Kruel, ¶0099, Fig 5).

Regarding Claim 18: Roy in view of Huang in view of Travieso in view of Kruel, discloses the method of claim 3.
Roy et al. does not disclose, however Kruel discloses
wherein said other data previously collected includes data previously stored (Kruel ¶0046 and 0099).
It would have been obvious to one of ordinary skill in the art, to incorporate the disclosed teaching of Kruel in the system of Roy because this would allow more user data points (personality insights, situational insights, interests, sentiments, behaviors, likings, musical preferences, volunteerism, etc.) to be produced that would in turn enhance the user language and preference sets in order to generated and disseminate more customized/personalized responses for a specific user (Kruel, ¶0099, Fig 5).

Regarding Claim 19: Roy in view of Huang in view of Travieso, discloses the method of claim 1.
Roy et al. does not disclose, however Kruel discloses
wherein other data previously collected includes data kept specifically relating to said specific user in a storage (Kruel ¶0058).
It would have been obvious to one of ordinary skill in the art, to incorporate the disclosed teaching of Kruel in the system of Roy et al. because this would allow more user data points (personality insights, situational insights, interests, sentiments, behaviors, likings, musical preferences, volunteerism, etc.) to be produced that would in turn enhance the user language and preference sets in order to generated and disseminate more customized/personalized responses for a specific user (Kruel, ¶0099, Fig 5).

Regarding Claim 20: Roy in view of Huang in view of Travieso, discloses the method of claim 1.
Roy does not disclose, however Kruel discloses
wherein said plurality of data sources include social platform (Kruel ¶0046), shopping history (Kruel ¶0072), web browser activity (Kruel ¶0072), interaction with other user(s) (Kruel ¶0071) and/or interaction with other user devices (Kruel ¶0038).
It would have been obvious to one of ordinary skill in the art, to incorporate the disclosed teaching of Kruel in the system of Roy et al. because this would allow more user data points (personality insights, situational insights, interests, sentiments, behaviors, likings, musical preferences, volunteerism, etc.) to be produced that would in turn enhance the user language and preference sets in order to generated and disseminate more customized/personalized responses for a specific user (Kruel, ¶0099, Fig 5).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J. MUELLER whose telephone number is (571)272-1875. The examiner can normally be reached M-F 8:30am-5:30pm (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel C. Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J. MUELLER/Examiner, Art Unit 2657                                                                                                                                                                                                        

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657